DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 04/19/2022.


Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 04/19/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of a method comprising receiving, by a one-time pad (OTP) hub, from a first user of a computer network, a communication encrypted with an OTP associated with said first user, wherein said communication is intended for a second user; encrypting, by said hub, said communication with an OTP associated with said second user; decrypting, by said hub, said communication with an OTP associated with said first user; and delivering said communication to said second user.    
	Independent claims 1, recite the uniquely distinct features of “receiving, at a virtual private network (VPN) server and from over a network, a request for access to one or more resources available through the VPN, the request including an access credential; directing first information for the request to an external authentication service, the first information including the access credential; determining that the first information satisfies a set of authentication criteria; generating, via the external authentication service, an authentication token; forwarding second information for the request to an internal authentication service, the second information including the access credential and the authentication token; authenticating, via the internal authentication service, the request based upon the second information; and granting the access to the one or more resources via a VPN connection, wherein requests failing to satisfy the set of authentication criteria are prevented from being received by the internal authentication service.

However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claim 1. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496